Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

1.  Claims 1-28 are pending.

Priority
2. Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of 35 U.S.C. 112 (pre-AIA ). See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).
The disclosure of the prior-filed application, US Provisional  Application Nos. 62/666509 and 62/666504, filed on 5/3/2018, fail to provide adequate support or enablement in the mariner provided by 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph for one'  or more claims of this application.  In particular, the current application recites a method of selecting a therapeutic agent for a subject in need thereof by providing an isolated tau sample from the subject and administering to the subject a therapeutic agent which prevents amyloid deposition from increasing or reduces a subject's existing plaque load when certain standard deviations of tau phosphorylation at various recited amino acid positions exists (e.g., at positions T181, T217 and T205). The standard deviation is defined by the normal distribution of tau phosphorylation at the residue measured in a control without brain amyloid plaques as measured by PET imaging and/or Abeta42/40 measurement in CSF.
[AltContent: connector]Accordingly, the priority date of the instant claims of the current application is   considered to be 5/3/2019, the filing date of PCT/US2019/03072562.

Claim Rejections - 35 USC § 112
2.  The following is a quotation of 35 U.S.C. 112(b)

(B) CONCLUSION.---The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.  Claims 1, 4-12, 15, and 18-23 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  

(a) Claim 1, step (a) recites elements (i) and (ii but they are not separated by either “or” or “and”, and thus it is unclear and indefinite as to whether both steps need to be performed or alternatively whether only one step needs to be performed.

(b) Claims 10-12, line 1 recites, “wherein the pharmaceutical composition comprises”, but they depend from claim 1, which does not recite pharmaceutical compositions. Accordingly, there is insufficient antecedent basis for this limitation in the claim.

(c) Claims 24-26, line 1 recite “wherein the pharmaceutical composition comprises”, but they depend from claim 15, which does not recite pharmaceutical compositions. Accordingly, there is insufficient antecedent basis for this limitation in the claim.

(d) Claims 1, 4-9, 15, and 18-23 recite “above the mean” (e.g., subsection (b) in claim 1). It is not clear what “mean” one of skill in the art is comparing to.  If applicant intends that the mean refers to the mean as defined for example in the last ¶ of claim 1, applicant should so specify.

Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5. Claim 15 is rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-20 of US Patent No: 11,085,935.
Although the conflicting claims are not identical, they are not patentably distinct from each other because both the current application and the ‘935 claim the same method of selecting a therapeutic agent for a subject in need thereof which includes the steps of providing an isolated tau sample and measuring tau phosphorylation such as at sites T205, T181 and T217 and administering to the subject a therapeutic agent which for example prevents amyloid deposition from increasing or reduces a subject’s existing plaque load when for example T205 is below 1.5 standard deviations (“SD”) (see for example claim 1, subjection (b)(i) of the ‘935) or greater than 1.5 SD (see for example claim 1, (b) (ii)).
Note that while the ‘935 Patent claims that Tau phosphorylation at T205 is above or below about 1.5 SD in conjunction with tau phosphorylation at other amino acid positions such as T181 and T217 (see claim 1(b) (i-ii) of the ‘935) whereas the currently recited claim 15 claims tau phosphorylation at T205 which is 1.5 SD above or below the mean, the tau phosphorylation at the additional species such as T181 and T217 as recited in the ‘935 is considered a species of currently recited claim 15 and as species they anticipate the instant claims (see MPEP § 804 II.B.1). 

6. Claim 1-14 are rejected on the ground of nonstatutory obviousness- type double patenting as being unpatentable over claims 1-20 of US Patent No: 11,085,935, in view of  Russell et al. (“Journal of Alzheimer’s Disease, 55 (2017), 303-313).
.
both the current application and the ‘935 claim the same method of selecting a therapeutic agent for a subject in need thereof which includes the steps of providing an isolated tau sample and measuring tau phosphorylation such as at sites T205, T181 and T217 and administering to the subject a therapeutic agent which for example prevents amyloid deposition from increasing or reduces a subject’s existing plaque load when for example T205 is below 1.5 standard deviations (“SD”) (see for example claim 1, subjection (b)(i) of the ‘935) or greater than 1.5 SD (see for example claim 1, (b) (ii)).
The current application differs from the ‘935 in the recitation as in base claim 1, “measuring” tau phosphorylation at the specified amino acid positions (e.g., T205, T81 and at least one site selected from the group consisting of T111, T153, S208, or T231).

Russel teaches measuring /quantification of Tau phosphorylation by MS of over a dozen different amino acid sites in Tau, including T181, T205 as well as T231 (Fig. 5). Russsell teaches that the measurement technique improved the ability to detect tau-derived peptides that are directly related to human AD pathology (abstract).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have included a measuring step of for example tau phosphorylation at T205, %81 and at least one site such as T231 as taught by Russell in the method of selecting a therapeutic agent for a subject claimed by the ‘935 Patent. Those of skill in the art would have had reason to do so because measurement techniques such as mass spectrometry for phosphorylation at these positions were known in the art as taught by Russell and the measurement would provide gauging the recited tau phosphorylation at these positions as claimed by the ‘935. The combination of familiar elements according to known methods is obvious when it does no more than yield predictable results (see KSR Int’l v. Teleflex Inc., 127 S. Ct. 1727, 1739 (2007). 


7.  The following is considered pertinent to applicant's disclosure:
Russell et al. (“Journal of Alzheimer’s Disease, 55 (2017), 303-313).
Russell teaches that aberrant tau phosphorylation is a hallmark in Alzheimer’s disease (AD) and believed to promote formation of paired helical filaments, the main constituent of neurofibrillary tangles in the brain (abstract). Russell teaches tau phosphorylated at threonine residue 181 (pThr181) is an established core biomarker for AD (abstract). 

Russell also teaches a phosphosite map showing the average log 2 fold change in AD CSF compared to non-AD controls for the individual phosphosites T181, T205 and T217 (Fig. 5). 



(a) Barthelemy, “Profiling Alzheimer disease stages in dominantly inherited Alzheimer disease using CSF TAU phosphorylation isoforms: Positions matters” (Annals of Neurology, October 2018, Abstract M150).
Barthelemy teaches mass spectrometry to ensure tau and phosphorylated tau peptides in cerebrospinal fluid (CSF) at T181, T205 and T217 among other sites. Barthelemy teaches that compared to mutation non-carriers, mutation carriers demonstrated an elevation of the rate of phosphorylation on T217, 21 years before the estimated age of onset (see Results). 
However, Barthelemy does not teach the relationships/ standard deviation levels recited in the current application nor does Barthelemy teach administration of a therapeutic agent when these relationships/standard deviations exist as currently recited.

8.  No claim is allowed.

9.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Rogers whose telephone number is (571) 270-5374.  The examiner can normally be reached Monday through Friday from 8:00 am to 5:30 pm.  A message may be left on the examiner's voice mail service.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you 

November 9, 2021

/JAMES  ROGERS/
Examiner, Art Unit 1644
/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644